 

Exhibit 10.14

 

 

 

 

 

SHENANDOAH TELEPHONE COMPANY

EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

Effective December 31, 2006

 

 

 


--------------------------------------------------------------------------------




Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

TABLE OF CONTENTS

 

INTRODUCTION

  1

ARTICLE I  DEFINITIONS

  2

 

1.01.  Actuarial Equivalent

  2

 

1.02.  Accrued Benefit

  2

 

1.03.  Affiliate

  2

 

1.04.  Applicable Percentage

  2

 

1.05.  Beneficiary

  2

 

1.06.  Board

  3

 

1.07.  Committee

  3

 

1.08.  Company

  3

 

1.09.  Compensation

  3

 

1.10.  Credited Service

  3

 

1.11.  Early Retirement Date

  3

 

1.12.  Employee

  3

 

1.13.  Final Compensation

  3

 

1.14.  Hour of Service

  3

 

1.15.  Normal Retirement Date

  4

 

1.16.  Participant

  4

 

1.17.  Plan Year

  4

 

1.18.  Regular Retirement Plan

  4

 

1.19.  Surviving Spouse

  4

ARTICLE II  PARTICIPATION

  5

ARTICLE III  RETIREMENT BENEFITS

  6

 

3.01.  Normal Retirement Benefit

  6

 

3.02.  Early Retirement Benefit

  6

 

3.03.  Deferred Retirement Benefit

  6

 

3.04.  Pre-Retirement Death Benefit

  6

 

3.05.  Post-Retirement Death Benefit

  7

 

3.06.  Forfeiture of Benefit

  7

 

3.07.  Optional Forms of Retirement Payments

  7

 

3.08.  Enhanced Retirement Benefit

  9

 

3.09.  Distributions to Specified Employees

10

ARTICLE IV ADMINISTRATION OF THE PLAN

11

 

4.01.  Administrative Rules

11

 

4.02.  Claims Procedure

11



 

- i -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE V  AMENDMENTS AND TERMINATION

13

ARTICLE VI  MISCELLANEOUS

14

 

6.01.  No Guarantee of Employment

14

 

6.02.  Liability

14

 

6.03.  Nonassignability

14

 

6.04.  Construction

14

 

6.05.  Governing Law

14

SIGNATURE PAGE

15

 

 

 

 

- ii -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

INTRODUCTION

Effective May 12, 2003, the Board of Directors of Shenandoah Telephone Company
(the “Company”) adopted this Executive Supplemental Retirement Plan (the “Plan”)
for selected key employees who are Participants in the Shenandoah Telephone
Company Retirement Plan (such plan hereinafter referred to as “the Regular
Retirement Plan”).

The purpose of this Plan is to provide retirement benefits in addition to those
provided under the Regular Retirement Plan. The Plan is intended to be a plan
that is unfunded and maintained primarily for the purpose of providing deferred
compensation for a “select group of management or highly compensated employees”
(as such phrase is used in the Employee Retirement Income Security Act of 1974).
The Plan must be administered and construed in a manner that is consistent with
that intent.

On December 22, 2006, the Company amended the Plan to include a lump-sum
distribution option and to allow Participants to elect, by no later than
December 31, 2006, the form of payment with respect to benefits payable in 2007,
consistent with guidance issued under section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Effective December 31, 2006, the Company
amended and restated the Plan (i) to comply with Code section 409A, in
accordance with proposed regulations promulgated thereunder, (ii) to provide for
an enhanced early retirement benefit, and (iii) to clarify that the lump-sum
distribution option added to the Plan by the December 22, 2006, amendment is
intended to apply only to participants who receive the enhanced early retirement
benefit. Although this amended and restated Plan document is effective as of
December 31, 2006, the amendments required by Code section 409A are effective as
of January 1, 2005.

 

- 1 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE I

DEFINITIONS

The terms used herein shall have the meanings set forth in Article I of the
Shenandoah Telephone Company Retirement Plan (the “Regular Retirement Plan”)
except as modified below or otherwise provided in this document.

1.01.

Actuarial Equivalent

Actuarial Equivalent means, when used in reference to any form of benefit, a
form of benefit which has the same value as the referenced benefit based on
actuarial assumptions and methods employed in determining actuarial equivalence
under the Regular Retirement Plan.

1.02.

Accrued Benefit

Accrued Benefit means, on any given date, a monthly benefit for the life of a
Participant determined as follows:

(1)   the Applicable Percentage of the Participant’s Final Compensation; less

(2)   the accrued monthly benefit payable at age 65 to the Participant under the
Regular Retirement Plan on that date; less

(3)   the Participant’s estimated monthly Primary Social Security Benefit
payable at age 65.

1.03.

Affiliate

Affiliate means any corporation which, when considered with the Company, would
constitute, a controlled group of corporations within the meaning of Code
section 1563(a) determined without reference to Code section 1563(a)(4) and
1563(e)(3)(C).

1.04.

Applicable Percentage

Applicable Percentage means 50% for Participants with 20 years or less of
Credited Service. The Applicable Percentage is increased by 1% for each
additional year of Credited Service up to a maximum of 70% with 40 years of
Credited Service. Notwithstanding the preceding, for purposes of determining the
Applicable Percentage, Credited Service shall not take into account any service
after December 31, 2006.

1.05.

Beneficiary

Beneficiary means any person designated by a Participant to receive such
benefits as may become payable under the Plan after the death of the
Participant.

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

1.06.

Board

Board means the Board of Directors of the Company.

1.07.

Committee

Committee means the committee appointed by the Board to administer the Plan.

1.08.

Company

Company means the Shenandoah Telephone Company.

1.09.

Compensation

Compensation means the taxable earnings paid in cash by the Company to the
Participant, plus amounts deferred under Code section 401(k) and amounts of
earnings that are reduced under Code section 125 pursuant to the Participant’s
salary reduction agreement.

1.10.

Credited Service

Credited Service means credited service as defined in the Regular Retirement
Plan.

1.11.

Early Retirement Date

Early Retirement Date means the first day of the month coinciding with or next
following the month in which the Participant attains age sixty (60) and
completes ten (10) years of Credited Service.

1.12.

Employee

Employee means an employee of the Company or an Affiliate of the Company.

1.13.

Final Compensation

Final Compensation means, as of the date of determination, one-twelfth (1/12th)
of the Participant’s total Compensation for the twelve consecutive months
immediately preceding the earlier of the date of determination, or December 31,
2006.

1.14.

Hour of Service

Hour of Service means hour of service as defined in the Regular Retirement Plan.



 

- 3 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

1.15.

Normal Retirement Date

Normal Retirement Date means the first day of the month coinciding with or next
following the month in which the Participant attains age sixty-five (65) and
completes ten (10) years of credited service with the Company.

1.16.

Participant

Participant means an Employee who becomes a Participant in the Plan pursuant to
Plan Article II hereof.

1.17.

Plan Year

Plan Year means each 12-month period beginning on January 1 and ending on
December 31.

1.18.

Regular Retirement Plan

Regular Retirement Plan means the Shenandoah Telephone Company Retirement Plan
as amended for the applicable time.

1.19.

Surviving Spouse

Surviving Spouse means the person to whom the Participant is legally married on
the Participant’s date of death.

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE II

PARTICIPATION

(a)        Any Employee who is selected by the Board to participate in the Plan
and whose participation is approved in writing by a resolution adopted by the
Board will become a Participant.

(b)        A Participant shall cease to be a Participant in the Plan if his
employment terminates prior to his Early Retirement Date, upon the Participant’s
death or when his Accrued Benefit under the Plan is paid in full.

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE III

RETIREMENT BENEFITS

3.01.

Normal Retirement Benefit

A Participant who retires on his Normal Retirement Date shall be entitled to
receive his Accrued Benefit as of his Normal Retirement Date. Except as provided
in section 3.09, the monthly retirement benefit shall be paid or begin to be
paid on the first day of the month after the month in which the Participant
retires and, except as provided in section 3.07, shall continue until the month
in which the Participant dies.

3.02.

Early Retirement Benefit

A Participant who retires on or after his Early Retirement Date but before his
Normal Retirement Date shall be entitled to receive his Accrued Benefit as of
the date he retires, reduced by five-ninths of one percent (5/9%) for each of
the first 60 months and five-eighteenths of one percent (5/18%) for each of the
next 60 months by which the Participant’s date of retirement precedes his Normal
Retirement Date. Except as provided in section 3.09, the monthly retirement
benefit shall be paid or begin to be paid on the first day of the month after
the month in which the Participant retires and, except as provided in section
3.07, shall continue until the month in which the Participant dies.

3.03.

Deferred Retirement Benefit

A Participant who retires on his Deferred Retirement Date shall be entitled to
receive his Accrued Benefit as of his Deferred Retirement Date. Except as
provided in section 3.09, the monthly retirement benefit shall be paid or begin
to be paid on the first day of the month after the month in which the
Participant retires and, except as provided in section 3.07, shall continue
until the month in which the Participant dies.

3.04.

Pre-Retirement Death Benefit

(a)        If a Participant dies while in the Company’s employ, and on or after
either (i) completing fifteen (15) years of Credited Service, or (ii) his Early
Retirement Date, there shall be payable to the Surviving Spouse the monthly
retirement allowance that would have been payable to the Surviving Spouse if the
Participant had retired on the day before his death, elected to receive his
Accrued Benefit as a joint and 50% survivor annuity (Option 3 in section 3.07)
and died one day later.

(b)        The monthly retirement allowance payable to the Surviving Spouse
shall begin on the first day of the month after the month of the Participant’s
death and shall continue until the month in which the Surviving Spouse dies.

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

3.05.

Post-Retirement Death Benefit

Upon the death of a Participant who is receiving benefits under the Plan, his
Surviving Spouse or Beneficiary shall be entitled to receive the monthly
retirement allowance, if any, payable under the form of benefit in which the
Participant was receiving the benefit prior to his death.

3.06.

Forfeiture of Benefit

Except as provided in section 3.04, a Participant forfeits his Accrued Benefit
if his employment is terminated for any reason prior to his Early Retirement
Date.

3.07.

Optional Forms of Retirement Payments

Each Participant shall have the right to make a written election, subject to the
approval of the Committee, to have his retirement allowance under Plan section
3.01, 3.02 or 3.03 paid under one of the options set forth in this Plan section,
except that Option 6 shall be limited to Participants eligible to receive an
enhanced retirement benefit under section 3.08. The optional forms of benefit
set forth in this Plan section shall be the Actuarial Equivalent of the benefit
payable under Plan section 3.01, 3.02 or 3.03.

OPTION 1. TEN YEARS CERTAIN AND CONTINUOUS OPTION

 

A Participant may elect to receive a reduced retirement allowance during his
lifetime and, upon his death after retirement but before 120 monthly retirement
allowance payments have fallen due, such reduced retirement allowance shall be
continued to his designated Beneficiary until the remainder of such 120 monthly
payments have been made. If the designated Beneficiary is not living at the
death of the Participant, the Actuarial Equivalent of the remaining guaranteed
payments shall be paid in a lump sum to the estate of the Participant or to such
members of the Participant’s family as the Committee in its sole discretion
shall designate. If payments are continued to the Beneficiary and the
Beneficiary should then die before a combined total of 120 monthly payments have
been made to the Participant and the Beneficiary, the Actuarial Equivalent of
the remaining guaranteed payments shall be paid in a lump sum to the estate of
the Beneficiary.

 

OPTION 2. FIFTEEN YEARS CERTAIN AND CONTINUOUS OPTION

 

A Participant may elect to receive a reduced retirement allowance during his
lifetime and, upon his death after retirement but before 180 monthly retirement
allowance payments have fallen due, such reduced retirement allowance shall be
continued to his designated Beneficiary until the remainder of such 180 monthly
payments have been made. If the designated Beneficiary is not living at the
death of the Participant, the Actuarial Equivalent of the remaining guaranteed
payments shall be paid in a lump sum to the estate of the Participant or to such
members of the Participant’s family as the Committee



 

- 7 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

in its sole discretion shall designate. If payments are continued to the
Beneficiary and the Beneficiary should then die before a combined total of 180
monthly payments have been made to the Participant and the Beneficiary, the
Actuarial Equivalent of the remaining guaranteed payments shall be paid in a
lump sum to the estate of the Beneficiary.

 

OPTION 3. JOINT AND 50% SURVIVOR ANNUITY

 

A Participant may elect to receive a reduced retirement allowance during his
lifetime and, upon his death after retirement, a monthly benefit shall be paid
to his Surviving Spouse, if any, equal to 50% of the monthly annuity payable to
the Participant during his lifetime. The Surviving Spouse’s benefit shall be
payable beginning with the month following the Participant’s death and shall
continue to be paid to the Surviving Spouse during the Surviving Spouse’s
lifetime.

 

OPTION 4. JOINT AND 75% SURVIVOR ANNUITY

 

A Participant may elect to receive a reduced retirement allowance during his
lifetime and, upon his death after retirement, a monthly benefit shall be paid
to his Surviving Spouse, if any, equal to 75% of the monthly annuity payable to
the Participant during his lifetime. The Surviving Spouse’s benefit shall be
payable beginning with the month following the Participant’s death and shall
continue to be paid to the Surviving Spouse during the Surviving Spouse’s
lifetime.

 

OPTION 5. JOINT AND 100% SURVIVOR ANNUITY

 

A Participant may elect to receive a reduced retirement allowance during his
lifetime and, upon his death after retirement, a monthly benefit shall be paid
to his Surviving Spouse, if any, equal to the monthly annuity payable to the
Participant during his lifetime. The Surviving Spouse’s benefit shall be payable
beginning with the months following the Participant’s death and shall continue
to be paid to the Surviving Spouse during the Surviving Spouse’s lifetime.

 

OPTION 6. LUMP SUM PAYMENT

 

A Participant who is eligible to receive an enhanced retirement benefit under
section 3.08 may elect to receive his retirement allowance as a single lump sum
payment.

 

Consistent with Code section 409A and guidance issued thereunder, a Participant
may elect, no later than December 31, 2006, to receive his retirement allowance
under one of the optional forms of benefit described in this section 3.07;
provided however, that the Participant’s election may not (i) postpone until
2007 or a later year the payment of a Plan benefit that otherwise would have
been payable in the year in which the election is made or (ii) accelerate to the
year in which the election is made the payment of a Plan benefit that otherwise
would have been payable in 2007 or a later year. An election under the preceding
sentence must be in

 



 

- 8 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

writing and submitted in the manner prescribed by the Committee. If the
Participant does not elect an optional form of payment by the required date,
then a benefit payable in 2007 or a later year will be paid as a joint and 50%
survivor annuity (Option 3) if the Participant is married on the date of his
retirement or, if he is not married on that date, in the manner described in
sections 3.01, 3.02, and 3.03 (i.e., as a single life annuity).

3.08.

Enhanced Retirement Benefit

(a)        Notwithstanding anything in the Plan to the contrary, the retirement
allowance payable under the Plan shall be computed with additional years of age
and additional years of Credited Service as provided in subsection 3.08(b) if
(i) the Participant is described in subsection 3.08(c), (ii) the Participant
elects to retire as provided in subsection 3.08(d), (iii) the Participant
actually retires as provided in subsection 3.08(e) and (iv) the Participant
executes a release as provided in subsection 3.08(f).

(b)        If the requirements of this section 3.08 are satisfied, the
Participant’s retirement allowance and the Participant’s rights under the Plan
shall be determined as if the Participant’s age on his date of retirement is the
lesser of (i) the sum of (x) the Participant’s actual age plus (y) five years or
(ii) age 65. If the requirements of this section 3.08 are satisfied, the
Participant’s retirement allowance and the Participant’s rights under the Plan
shall be determined as if the Participant’s years of Credited Service equal the
sum of the Participant’s years of Credited Service on his date of retirement
plus the lesser of (i) five years of Credited Service or (ii) the number of
years of Credited Service that the Participant would earn if he continued
employment from his date of retirement until his sixty-fifth birthday. The
adjusted age and Credited Service awarded under this subsection 3.08(b) shall be
taken into account for purposes of determining whether the Participant is
described in subsection 3.08(c), for purposes of determining whether the
Participant retires on his Normal Retirement Date or Early Retirement Date, for
purposes of calculating the Participant’s Accrued Benefit and for purposes of
calculating the benefit reduction under section 3.02.

(c)        A Participant is described in this subsection 3.08(c) if, as of the
date of his retirement, the Participant has attained age 55 and has completed 10
years of Credited Service. For purposes of this subsection 3.08(c), the
Participant’s age and Credited Service shall include any age and Credited
Service that will be awarded under subsection 3.08(b) if the requirements of
this section 3.08 are satisfied.

(d)        The age and Credited Service awarded under subsection 3.08(b) shall
be credited to a Participant described in subsection 3.08(c) only if such
Participant elects, on or after December 8, 2006, and no later than January 23,
2007, to retire from the service of the Company and its Affiliates. The
Participant’s election must be made in accordance with procedures established by
the Committee.

(e)        The age and Credited Service awarded under subsection 3.08(b) shall
be credited to a Participant described in subsection 3.08(c) only if such
Participant satisfies the requirements



 

- 9 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

of subsection 3.08(d) and actually retires from the service of the Company and
its Affiliates on a date acceptable to the Company and no later than April 30,
2007.

(f)         As a condition to receiving an enhanced retirement allowance and
other rights under this section 3.08, the Participant must execute a release and
waiver of claims, in a form prescribed by the Company. The requirement of this
subsection 3.08(f) is satisfied on the date that such executed release becomes
effective and irrevocable by the Participant.

3.09.

Distributions to Specified Employees

Notwithstanding Plan sections 3.01, 3.02, 3.03, or 3.08, in the case of a
Participant who is a “specified employee” within the meaning of Code section
409A(a)(2)(B)(i), a distribution under the Plan on account of a termination of
employment for a reason other than the Participant’s death or because the
Participant is “disabled” within the meaning of Code section 409A(a)(2)(C),
shall commence on the first day of the seventh month beginning after the
Participant’s termination. Payments to which the specified employee would
otherwise be entitled during the first six months following termination shall be
accumulated (without interest or other adjustment) and paid as of the first day
of the seventh month beginning after the month in which the Participant
terminates.

 

- 10 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.01.

Administrative Rules

The Company reserves the right to adopt any rules for the administration and
application of the Plan as necessary which are not inconsistent with the express
terms hereof, to amend or revoke any such rule, and to interpret the Plan and
any rules adopted pursuant to this Plan Article. All actions taken and all
determinations made by the Company in good faith shall be final and binding upon
all Participants, beneficiaries, or other persons interested in the Plan.

4.02.

Claims Procedure

(a)        All claims for benefits under the Plan shall be submitted to the
Committee or such person as the Committee may designate in writing who shall
have the initial responsibility for determining the eligibility of any claim for
benefits. All claims for benefits shall be made in writing and shall set forth
the facts which such claimant believes to be sufficient to entitle him to the
benefit claimed.

(b)        In the event a claim for benefits is denied the claimant shall be
notified in writing or by electronic mail within ninety (90) days after the
claim is submitted. The notice shall be written in a manner calculated to be
understood by the claimant and shall include:

(1)        The specific reason or reasons for the denial;

(2)        Specific references to the pertinent Plan provisions on which the
denial is based;

(3)        A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation why such material or
information is necessary; and

(4)        An explanation of the Plan’s claim review procedures and time limits
applicable to such procedures, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

If special circumstances require an extension of time for processing the initial
claim, a written notice of the extension and the reason therefore shall be
furnished to the claimant before the end of the initial 90 day period. In no
event shall the extension exceed 90 days.

(c)        In the event a claim for benefits is wholly or partly denied, the
claimant or his duly authorized representative, at the claimant’s sole expense,
may appeal the denial to the Committee within 60 days of the receipt of written
notice of the denial. In pursuing the appeal the claimant or his duly authorized
representative:

 

- 11 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

(1)        may request in writing that the Committee review the denial, taking
into account all comments, documents, records and information submitted by the
claimant relating to the claim without regard to whether the information was
submitted or considered in the initial benefit determination;

(2)        upon request, and free of charge, may review or receive copies of
documents and records relevant to the claim for benefits; and

(3)        may submit documents, records and written issues relating to the
claim.

The decision on review shall be made within 60 days of receipt of the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receipt of the request for review. If such an
extension of time is required, written notice of the extension shall be
furnished to the claimant before the end of the original 60 day period. The
decision on review shall be made in writing, shall be written in a manner
calculated to be understood by the claimant, and shall include specific
references to the provisions of the Plan on which the denial is based.

 

- 12 -

 

 


--------------------------------------------------------------------------------




Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE V

AMENDMENTS AND TERMINATION

The Company hopes and expects to continue the Plan indefinitely, but reserves
the right, by resolution of the Board or any executive committee of the Board,
to amend, modify, or terminate the Plan at any time and for any reason by a
majority vote of its members, by unanimous consent in lieu of a meeting or in
any other manner applicable under state law; provided, however, that no
amendment or termination of the Plan shall cause a distribution of benefits in
violation of Code section 409A. In addition, the Board or the executive
committee of the Board may delegate to an appropriate officer, or officers of
the Company, or committee, may delegate to the all or part of the authority to
amend or terminate the Plan.

 

- 13 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

ARTICLE VI

MISCELLANEOUS

6.01.

No Guarantee of Employment

The Plan does not in any way limit the right of the Company or an Affiliate at
any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Company or an Affiliate. In no event
shall the Plan by its terms or implications constitute an employment contract of
any nature whatsoever between the Company or an Affiliate and a Participant.

6.02.

Liability

A Participant’s right to a benefit under the Plan shall be solely that of an
unsecured creditor of the Company. The source of Plan benefits pursuant to the
Plan shall be the general funds of the Company; no assets of the Company or its
subsidiaries shall be segregated or committed to insure the Company’s or its
subsidiaries’ obligations hereunder. No officer, director, or stockholder of the
Company or its subsidiaries shall be individually liable therefore, or on
account of any claim arising by reason of the provisions of this Plan or of any
instrument or instruments implementing the provisions or purposes hereof.

6.03.

Nonassignability

The rights, interests, and benefits of a Participant (or beneficiary thereof) in
this Plan shall not be subject to assignment, anticipation, transfer, pledge,
hypothecation or other transfer, and such rights, interests and benefits shall
not be liable for the debts, contracts, or engagements of a Participant (or
beneficiary thereof), or otherwise subject to execution, attachment,
garnishment, or similar process.

6.04.

Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

6.05.

Governing Law

This Plan shall be governed by the laws of the Commonwealth of Virginia (other
than its choice-of-law provisions) except to the extent that the laws of the
Commonwealth of Virginia are preempted by the laws of the United States.

 

- 14 -

 

 


--------------------------------------------------------------------------------



 

Shenandoah Telephone Company

Executive Supplemental Retirement Plan

Effective December 31, 2006

 

 

 

SIGNATURE PAGE

As evidence of its adoption of the restated Shenandoah Telephone Company
Executive Supplemental Retirement Plan Effective December 31, 2006, the Company
has caused this document to be executed by its duly authorized officer as of the
18th day of January, 2007.

 

SHENANDOAH TELEPHONE COMPANY

By: /s/ Christopher E. French              
       Christopher E. French
       President



 

 

- 15 -

 

 

--------------------------------------------------------------------------------